Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply dated June 29, 2021.

Restrictions/Elections
Applicant election of the following species: sugar, as the additional component of the composition is acknowledged.

Status of Claims
Claims 27 and 29-38 are currently pending and are the subject of this office action.
Claims 30-33 are withdrawn since they do not encompass the elected species (sugar)
Claims 27, 29 and 34-38 are presently under examination.

Priority
The present application is a 371 of PCT/EP2018/082272 filed on 11/22/2018, and claims priority to FOREIGN application EPO EP17203407.6 filed on 11/23/2017.



Claim Rejections - 35 USC § 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 29 and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different statutory classes set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes in the alternative only (MPEP 2173.05(p) (II)).

In the instant case claims 27, 29 and 34-38 embrace or overlap a product (a composition comprising oxalate, oxalic acid or a derivative thereof) and a process for using the product (for use in the prevention or treatment of CFS, ME, SEID).

It is noted that claims 27, 29 and 34-38 are also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.

Claim Rejections - 35 USC § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 27, 29 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claims 27, 29 and 34-38 embrace or overlap a product (a composition comprising oxalate, oxalic acid or a derivative thereof) and a process for using the product (for use in the prevention or treatment of CFS, ME, SEID)

A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




For claim 27, Toomemaa teaches a composition comprising oxalic acid (see for example title, abstract, rest of the reference).
The statement in claim 27: “for use in the prevention and/or treatment of CFS/ME/SEID” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

For claim 29, Toomemaa further teaches that the oxalic acid can be oxalic acid dihydrate (see page 644 under 2. Material and Methods).
The statement in claim 29: “for use according to claim 27” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

For claims 34-35, Toomemaa further teaches that the composition can further comprise sucrose (a sugar) (see page 645, Table I Submersion 2; see page 644 under 2. Material and Methods, see abstract, etc.). 

The statements in claims 36 and 37: “wherein the patient has an additional disorder, wherein the additional disorder is selected from….” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

2) Claim(s) 38 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Toomemaa et. al. (Apidologie (2010) 41:643-653) as evidenced by Beckham et. al. (US 2,687,433).

Toomemaa does not teach that oxalic acid dihydrate is soluble in water.  However, oxalic acid dihydrate solubility in water is considered an inherent property of oxalic acid dihydrate as evidenced by Beckham.  Beckham teaches that: “relatively water-soluble oxalic acid dihydrate” (see column 4, lines 11-12).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
 
Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 23, 2021.